 Case 6:20-cv-00408-JDK-JDL Document 9 Filed 10/27/20 Page 1 of 2 PageID #: 25




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

                                             §
DAKOTA CALDER,                               §
                                             §
      Plaintiff,                             §
                                             §
v.                                           §    Case No. 6:20-cv-408-JDK-JDL
                                             §
CANTON POLICE DEPARTMENT, et                 §
al.,                                         §
                                             §
      Defendants.                            §
                                             §

            ORDER ADOPTING REPORT AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE

       This case was referred to United States Magistrate Judge John D.

 Love pursuant to 28 U.S.C. § 636.         On October 2, 2020, the Magistrate Judge

 issued a Report and Recommendation recommending that the action be dismissed

 without prejudice for failure to state a claim upon which relief may be granted.

 Docket No. 7. The Clerk of Court received a return receipt indicating delivery of

 the Report and Recommendation to Plaintiff on October 8, 2020. Docket No. 8.

       This Court reviews the findings and conclusions of the Magistrate Judge de

 novo only if a party objects within fourteen days of service of the Report and

 Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

 examines the entire record and makes an independent assessment under the law.

 Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

 superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

 file objections from ten to fourteen days). Here, Plaintiff did not file objections in the

                                             1
Case 6:20-cv-00408-JDK-JDL Document 9 Filed 10/27/20 Page 2 of 2 PageID #: 26




prescribed period. The Court therefore reviews the Magistrate Judge’s findings for

clear error or abuse of discretion and reviews his legal conclusions to determine

whether they are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221

(5th Cir. 1989), cert. denied, 492 U.S. 918 (1989) (holding that, if no objections to a

Magistrate Judge’s Report are filed, the standard of review is “clearly erroneous,

abuse of discretion and contrary to law”).

      Having reviewed the pleadings in this case and the Magistrate Judge’s Report

and Recommendation, the Court finds no clear error or abuse of discretion and no

conclusions contrary to law. Accordingly, the Court hereby ADOPTS the Report and

Recommendation of the United States Magistrate Judge (Docket No. 7) as the

findings of this Court. It is hereby ORDERED that this civil action is DISMISSED

WITHOUT PREJUDICE for failure to state a claim upon which relief may be

granted. All pending motions are DENIED as MOOT.

        So ORDERED and SIGNED this 27th day of October, 2020.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE




                                             2
